

Exhibit 10.1



CASH-BASED AWARD AGREEMENT FOR COMPANY EMPLOYEES
UNDER THE BOSTON PRIVATE FINANCIAL HOLDINGS, INC.
2020 OMNIBUS INCENTIVE PLAN


Name of Grantee:

Value of Cash-Based Award:

Grant Date:

Pursuant to the Boston Private Financial Holdings, Inc.2020 Omnibus Incentive
Plan, as may be amended from time to time (the “Plan”), Boston Private Financial
Holdings, Inc. (the “Company”) hereby grants a Cash-Based Award (as defined in
the Plan, an “Award”) of the dollar value shown above to the Grantee named
above.

By accepting this Award, the Grantee agrees to the terms and conditions of the
Non-Solicitation and Confidentiality Agreement attached hereto as Exhibit I (the
“Non-Solicitation Agreement”). The Non-Solicitation Agreement addresses
confidentiality of Company information, post-employment restrictions on
solicitation of employees and customers or clients and other similar matters and
should be reviewed carefully by the Grantee. If this Award is not so accepted
within 60 days of the Grant Date, the Grantee shall forfeit this Award in its
entirety (regardless of whether vested or unvested). To the extent that the
Grantee is a party to any other agreements that include non-solicitation,
confidentiality or other similar obligations, the obligations in the
Non-Solicitation Agreement supplement such obligations, such that such
pre-existing non-solicitation, confidentiality or other similar obligations
shall continue in effect and shall not be superseded by the obligations in the
Non-Solicitation Agreement, nor shall any obligations under the Non-Solicitation
Agreement be limited by the terms of any pre-existing non-solicitation,
confidentiality or other similar obligations.


1.Nonassignment and Antialienation. This Award may not be transferred, pledged,
assigned or otherwise encumbered or disposed of by the Grantee, and any amount
payable with respect to the Award may not be transferred, pledged, assigned or
otherwise encumbered or disposed of until (i) the Award has vested as provided
in Paragraph 2 of this Agreement and (ii) payment has been made to the Grantee
in accordance with the terms of the Plan and this Agreement.


2.Vesting of Cash-Based Award. The Grantee shall have no rights to this Award
unless he or she shall have executed the Award and returned the executed
agreement electronically to Human Resources. The Award shall vest on (the
“Vesting Date”) subject to satisfaction of the milestones defined in the
attached Schedule A. The Award shall vest if, and only to the extent that, the
milestones described on Schedule A are met during the specified Measurement
Period (as defined on Schedule A). The dollar value set forth above represents
the maximum value that will become payable if the milestones described on
Schedule



--------------------------------------------------------------------------------



A are met, and the actual value payable could be lower than the Award and could
be zero. The Grantee shall forfeit any portion of the Award that does not vest
on the Vesting Date. The Administrator may at any time accelerate the vesting
criteria specified in this Paragraph 2.

3.Termination of Employment. Except as otherwise provided in this Paragraph 3
above or Section 3(c) of the Plan, if the Grantee’s employment with the Company
and its Subsidiaries terminates for any reason (including death or disability)
prior to the satisfaction of the vesting conditions set forth in Paragraph 2
above, any Award that has not vested as of such date shall automatically and
without notice terminate and be forfeited, and neither the Grantee nor any of
his or her successors, heirs, assigns, or personal representatives will
thereafter have any further rights or interests in such unvested Award.
Notwithstanding the foregoing, if the Grantee’s employment with the Company and
its Subsidiaries is terminated (a) (i) due to the Grantee’s disability (as
determined by the Administrator), or (ii) by the Company without Cause (as
defined below), the Grantee shall be eligible to vest, on the Vesting Date, with
respect to a pro-rated portion of the final Award that the Grantee would have
received had the Grantee’s employment not terminated prior to the Vesting Date,
calculated based on (A) the number of days from the Grant Date through the date
of the Grantee’s termination of employment, divided by (B) the number of days
from the Grant Date through the Vesting Date, if, and only to the extent that,
the milestones described on Schedule A are met during the Measurement Period,
(b) due to the Grantee’s Retirement (as defined in Company’s Retirement Policy,
as in effect from time to time), this Award shall be subject to the Company’s
Retirement Policy, as in effect from time to time, or (c) due to the Grantee’s
death, the Award shall vest with respect to a pro-rated portion of the Target
Award, calculated based on (i) the number of days from the Grant Date through
the date of the Grantee’s termination of employment divided by (ii) the number
of days from the Grant Date through the Vesting Date. The Administrator’s
determination of the reason for termination of the Grantee’s employment shall be
conclusive and binding on the Grantee and his or her representatives or
legatees.

“Cause” means (i) actions by the Grantee that satisfy the elements of (A) any
felony; or (B) a misdemeanor involving moral turpitude, deceit, dishonesty or
fraud, or (ii) dishonest acts against the Company or any of its Subsidiaries, or
(iii) misconduct which the Company reasonably believes may cause financial loss
to the Company or any of its Subsidiaries or may cause damage to the business
reputation of the Company or any of its Subsidiaries, or (iv) willful or
repeated misconduct or gross neglect in performing the Grantee’s duties for the
Company or any of its Subsidiaries, or (v) breach of fiduciary duty by the
Grantee, or (vi) material breach of any confidential information or other
agreement between the Grantee and the Company or any of its Subsidiaries, or
(vii) material violation of any code of ethics or any policy against sexual
harassment or other discriminatory harassment of the Company or any of its
Subsidiaries, or (viii) failure to cooperate with a bona fide internal
investigation or an investigation by regulatory or law enforcement authorities,
after being instructed by the Company or any of its Subsidiaries to cooperate,
or the willful destruction or failure to preserve documents or other materials
known to be relevant to such investigation or the inducement of others to fail
to cooperate or to produce documents or other materials in connection with such
investigation. For purposes of clause (iv) or clause (viii), no act, or failure
to act, on the Grantee’s part shall be deemed “willful” unless done, or omitted
to be done, by the Grantee without reasonable belief that the Grantee’s act, or
failure to act, was in the best interest of the Company and any of its
Subsidiaries. In the event the Grantee is a party to an employment agreement
with the Company or any Subsidiary that



--------------------------------------------------------------------------------



contains a different definition of “cause,” the definition set forth in such
other agreement shall be applicable to the Grantee for purposes of this
Agreement and not this definition.

4. Sale Event. Notwithstanding the provisions of Paragraph 2 above or Section
3(c) of the Plan, or the provisions of any employment or other agreement between
the Grantee and the Company or any Subsidiary that is in effect as of the date
hereof, in the event of a Sale Event prior to the end of the Measurement Period,
the Award shall automatically become vested with respect to a pro-rated portion
of the Target Award calculated based on (a) the number of days from the Grant
Date through the effective date of such Sale Event divided by (b) the number of
days from the Grant Date through the Vesting Date, subject to the terms of the
Plan and to any applicable adjustments to the performance metrics set forth on
Schedule A in connection with such Sale Event that may be made in the sole
discretion of the Administrator and the parties to such Sale Event.


5.    Payment of Award. As soon as practicable following the Vesting Date (but
in no event later than thirty days after the Vesting Date), the Company shall
issue to the Grantee the dollar value of the portion of the Award that has
vested pursuant to Paragraph 2 of this Agreement on such date.


6.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Agreement shall be subject to and governed by all the terms and conditions
of the Plan, including the powers of the Administrator set forth in Section 2(b)
of the Plan. Capitalized terms in this Agreement shall have the meaning
specified in the Plan, unless a different meaning is specified herein.
7.    Tax Withholding. Amounts payable pursuant to the Award shall be subject to
all applicable Federal, state, and local taxes required by law to be withheld on
account of such taxable event.


8.     Section 409A of the Code. This Agreement shall be interpreted in such a
manner that all provisions relating to the settlement of the Award are exempt
from the requirements of Section 409A of the Code as “short-term deferrals” as
described in Section 409A of the Code.


9.     No Obligation to Continue Employment. Neither the Company nor any
Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Grantee in employment and neither the Plan nor this Agreement shall
interfere in any way with the right of the Company or any Subsidiary to
terminate the employment of the Grantee at any time.


10.     Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.


11.     Clawback. This Award shall be subject to the Company’s clawback policy,
as in effect from time to time. If there is no such clawback policy in effect,
(a) this Award and any amounts payable pursuant to this Award shall be subject
to recovery or “clawback” by the Company if and to the extent that the vesting
of this Award was determined or calculated based on materially inaccurate
financial statements or any other material inaccurate performance metric
criteria; and/or (b) if the Company or its Subsidiaries terminate a grantee’s
Service Relationship



--------------------------------------------------------------------------------



due to the grantee’s gross negligence or willful misconduct (whether or not such
actions also constitute Cause hereunder), which conduct, directly or indirectly,
results in the Company preparing an accounting restatement, this Award, whether
or not vested, as well as any amounts payable pursuant to this Award shall be
subject to forfeiture, recovery and “clawback.”


12.     Data Privacy Consent. In order to administer the Plan and this Agreement
and to implement or structure future equity grants, the Company, its
Subsidiaries and Affiliates and certain agents thereof (together, the “Relevant
Companies”) may process any and all personal or professional data, including but
not limited to Social Security or other identification number, home address and
telephone number, date of birth and other information that is necessary or
desirable for the administration of the Plan and/or this Agreement (the
“Relevant Information”). By entering into this Agreement, the Grantee (i)
authorizes the Company to collect, process, register and transfer to the
Relevant Companies all Relevant Information; (ii) waives any privacy rights the
Grantee may have with respect to the Relevant Information; (iii) authorizes the
Relevant Companies to store and transmit such information in electronic form;
and (iv) authorizes the transfer of the Relevant Information to any jurisdiction
in which the Relevant Companies consider appropriate. The Grantee shall have
access to, and the right to change, the Relevant Information. Relevant
Information will only be used in accordance with applicable law.


13.     Notices. Notices hereunder shall be mailed or delivered to the Company
at its principal place of business and shall be mailed or delivered to the
Grantee at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.


BOSTON PRIVATE FINANCIAL
HOLDINGS, INC.




By:
Title: Chief Executive Officer




The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.




Dated:
Grantee’s Signature


Grantee’s Name













--------------------------------------------------------------------------------



SCHEDULE A
PERFORMANCE CRITERIA



